 1   Harold Malkin, WSBA No. 30986                  THE HONORABLE ROSANNA
     Barbara J. Duffy, WSBA No. 18885                     MALOUF PETERSON
 2   LANE POWELL PC
 3   1420 Fifth Avenue, Suite 4200
     P.O. Box 91302
 4   Seattle, WA 98111-9402
     Telephone: 206.223.7000
 5   Facsimile: 206.223.7107
     malkinh@lanepowell.com
 6   duffyb@lanepowell.com
 7   Attorneys for Defendants Lockheed
     Martin Services, Inc., and Lockheed
 8   Martin Corporation
 9                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
10                                    AT RICHLAND
11
     UNITED STATES OF AMERICA,                  )
12                                              )
                                   Plaintiff,   )
13                                              )
14            v.                                )   No. 4:19-cv-05021
                                                )
15   MISSION SUPPORT ALLIANCE,                  )   LOCKHEED MARTIN
     LLC., LOCKHEED MARTIN                      )   SERVICES, INC. AND
16   SERVICES, INC., LOCKHEED                   )   LOCKHEED MARTIN
     MARTIN CORPORATION,                        )   CORPORATION’S
17                                              )   CORPORATE DISCLOSURE
18            and                               )   STATEMENT
                                                )
19   JORGE FRANCISCO “FRANK”                    )
     ARMIJO,                                    )
20                                              )
21                               Defendants.    )
                                                )
22
23            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local
24   Civil Rule 7.1, Defendants Lockheed Martin Services, Inc. and Lockheed
25   Martin Corporation provide the following corporation disclosure statement:
26
     CORPORATE DISCLOSURE STATEMENT - 1                              LANE POWELL PC
                                                              1420 FIFTH AVENUE, SUITE 4200
     NO. 4:19-CV-05021                                                 P.O. BOX 91302
                                                                 SEATTLE, WA 98111-9402
                                                               206.223.7000 FAX: 206.223.7107


     123440.0002/7608594.1
 1            Lockheed Martin Services, Inc. is a wholly owned subsidiary of
 2   Lockheed Martin Corporation. Lockheed Martin Corporation is a publicly
 3
     traded global security and aerospace company, and 15.7% shares of common
 4
     stock are owned by State Street Corporation and State Street Bank and Trust
 5
     Company (hereinafter referred to as “SSC” and SSBTC” respectively). SSC
 6
 7   and SSBTC are known as a “beneficial owner” of the security generally having

 8   or sharing voting power, which includes the power to vote or to direct the
 9   voting of such security, or investment power, also including the power to
10
     dispose or direct the disposition of such security, which are held in a master
11
     trust for Lockheed Martin benefit plans.
12
              DATED: March 25, 2019
13
14                                   LANE POWELL PC

15                                   By     s/Barbara J. Duffy
16                                         Barbara J. Duffy, WSBA No. 18885
                                           1420 Fifth Avenue, Suite 4200
17                                         P.O. Box 91302
                                           Seattle, WA 98111-9402
18                                         Email: duffyb@lanepowell.com
19                                         Telephone: 206.223.7000
                                           Facsimile: 206.223.7107
20
                                      Attorneys for Defendants Lockheed Martin
21                                    Services, Inc., and Lockheed Martin
                                      Corporation
22
23
24
25
26
     CORPORATE DISCLOSURE STATEMENT - 2                            LANE POWELL PC
                                                            1420 FIFTH AVENUE, SUITE 4200
     NO. 4:19-CV-05021                                               P.O. BOX 91302
                                                               SEATTLE, WA 98111-9402
                                                             206.223.7000 FAX: 206.223.7107


     123440.0002/7608594.1
 1                             CERTIFICATE OF SERVICE
 2            I certify that on the date listed below, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF System, which in turn
 4   automatically generated a Notice of Electronic Filing (NEF) to all parties in the
 5   case who are registered users of the CM/ECF system.                 The NEF for the
 6   foregoing specifically identifies recipients of electronic notice.
 7
              Executed this 25th day of March, 2019, at Seattle, Washington.
 8
 9
                                         s/Barbara J. Duffy
10                                      Signature of Attorney
11                                      Barbara J. Duffy, WSBA No. 18885
                                        duffyb@lanepowell.com
12                                            LANE POWELL PC
                                              1420 Fifth Avenue, Suite 4200
13                                            P.O. Box 91302
14                                            Seattle, WA 98111-9402
                                              Telephone: 206.223.7000
15                                            Facsimile: 206.223.7107
16                                       Attorneys for Defendants Lockheed Martin
                                         Services, Inc., and Lockheed Martin
17                                       Corporation
18
19
20
21
22
23
24
25
26
     CORPORATE DISCLOSURE STATEMENT - 3                                  LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
     NO. 4:19-CV-05021                                                     P.O. BOX 91302
                                                                     SEATTLE, WA 98111-9402
                                                                   206.223.7000 FAX: 206.223.7107


     123440.0002/7608594.1
